per curiam:
Mediante carta certificada, con acuse de re-cibo, de 15 de marzo de 1999, la Secretaria de este Tribunal, la Leda. Isabel Llompart Zeno, le remitió al Ledo. Rubén Guzmán Bruno copia de la queja que contra dicho abogado radicara la Sra. Ana M. Rosario Galarza, conce-diéndole un término al abogado para que expusiera lo que a bien tuviera respecto a dicha queja. El abogado, no obs-*117tante haber recibido dicha comunicación, hizo caso omiso de la misma.
El 5 de mayo de 1999, la Secretaria del Tribunal nueva-mente le escribió al licenciado Guzmán Bruno, concedién-dole un nuevo término para que compareciera ante el Tribunal respecto a la queja contra él presentada. El abogado tampoco contestó esta segunda carta certificada con acuse de recibo. En vista a ello, la Secretaria remitió el asunto a la Oficina del Procurador General de Puerto Rico para la correspondiente investigación e informe al Tribunal.
Con fecha de 16 de septiembre de 1999, el Procurador General rindió el informe que le solicitáramos. En el mismo nos informó, en lo pertinente, que en su opinión la queja presentada por la señora Rosario Galarza contra el licenciado Guzmán Bruno es una que carece de méritos.(1) Ello no obstante, el Procurador General nos informó que el licenciado Guzmán Bruno, igualmente, hizo caso omiso de los requerimientos que le hiciera su Oficina en relación con la investigación de la queja.
Le concedimos término al licenciado Guzmán Bruno, mediante Resolución de 15 de octubre de 1999, para que se expresara sobre el Informe del Procurador General de Puerto Rico. Este, finalmente, compareció mediante escrito de fecha 1ro de noviembre de 1999. En el mismo informó no haber recibido copia del Informe del Procurador General y solicitó se le concediera una prórroga para contestar dicho informe, luego de que se le suministrara una copia del mismo.
El día 30 de noviembre de 1999, instruimos a la Secre-taria del Tribunal para que le remitiera copia del Informe del Procurador General al licenciado Guzmán Bruno y le concedimos un término de diez (10) días a éste para expre-*118sarse sobre dicho informe. Apercibimos al licenciado Guz-mán Bruno de que “su incumplimiento con esta Resolución podría conllevar sanciones disciplinarias”. No obstante ha-ber transcurrido en exceso de treinta (30) días, el mencio-nado abogado no ha cumplido con dicha resolución.
I
El Ledo. Rubén Guzmán Bruno aparentemente en-tiende que él no viene en la obligación de cumplir con las órdenes y requerimientos de este Tribunal; en específico, y en lo pertinente, el mencionado abogado aparenta descono-cer totalmente la jurisprudencia de este Tribunal a los efectos de que, independientemente de los méritos de la queja que se presente contra un abogado, éste viene en la obligación de obedecer, y responder prontamente, a los re-querimientos de este Tribunal y los del Procurador General de Puerto Rico. In re Quevedo Cordero, 147 D.P.R. Ap. (1999); In re Otero Fernández, 145 D.P.R. 582 (1998); In re Ríos Acosta I, 143 D.P.R. 128 (1997). En fin, la conducta displicente que ha observado el Ledo. Rubén Guzmán Bruno a lo largo del trámite de. este caso resulta ser evi-dencia incontrovertible de que éste no interesa seguir ejer-ciendo la profesión de abogado en esta jurisdicción.

Procede, en consecuencia, decretar la suspensión inme-diata e indefinida del ejercicio de la profesión de abogado, y de la notaría, del Ledo. Rubén Guzmán Bruno hasta tanto otra cosa disponga este Tribunal. La Oficina del Alguacil de este Tribunal procederá, de inmediato, a incautarse de la obra notarial del Ledo. Rubén Guzmán Bruno, luego de lo cual entregará la misma a la Oficina de Inspección de Notarías para el correspondiente examen e informe a este Tribunal.


Se dictará sentencia de conformidad.

El Juez Asociado Señor Hernández Denton no intervino.

 De hecho, el Procurador General de Puerto Rico nos informa que una queja que presentara la señora Rosario Galarza contra el mencionado abogado ante el Colegio de Abogados de Puerto Rico, la cual versa sobre los mismos hechos, fue ar-chivada por la Comisión de Ética del Colegio de Abogados por adolecer la misma de mérito alguno.